              Case 1:20-cv-06955-ER Document 8 Filed 04/19/21 Page 1 of 1
                                                                         108-26 64th Avenue, Second Floor
                                                                         Forest Hills, NY 11375
                                                                         Tel.: 929.324.0717
                                                                         E-mail: marskhaimovlaw@gmail.com
Mars Khaimov Law, PLLC


 VIA ECF                                                                      April 19, 2021
 Hon. Judge Edgardo Ramos
 United States District Judge                           The request is GRANTED. Plaintiff must move for
                                                        default or otherwise file a status update by May 19,
 Southern District of New York
                                                        2021. SO ORDERED.
 40 Centre Street
 New York, NY 10007
                                                                                              4/19/2021



        Re:     Paguada v. Virtue Labs, LLC; Case No: 1:20-cv-06955-ER

 To the Honorable Judge Ramos,

         The undersigned represents Plaintiff Dienia Paguada (hereinafter “Plaintiff”) in the
 above-referenced matter.
         This Letter is submitted in response to the Court’s April 5, 2021 Order directing Plaintiff
 to move for a default judgment or provide a status update by April 19, 2021.
         By way of background, this matter has been pending before the Court since August 27,
 2020 and while Defendant was properly served (and Affidavit of Service filed on the docket),
 Defendant failed to appear or otherwise respond.
         Plaintiff is in the process of obtaining a Certificate of Default from the Clerk of the Court
 as to Virtue Labs, LLC and will promptly be filing its Motion for a Default Judgement in
 accordance with the Court’s Individual Rules.
         As such, Plaintiff is requesting 30 days in which to attempt to contact Defendant or in
 the alternative, move for Default Judgment.

        Thank you for the consideration of Plaintiff’s request.

                                                                       Yours sincerely,

                                                                       /s/Mars Khaimov
                                                                       Mars Khaimov, Esq., Principal
                                                                       Mars Khaimov Law, PLLC
